 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   REGINALD RAY YORK,                               No.: 1:15-cv-01828-DAD-BAM (PC)
12                     Plaintiff,
                                                      ORDER AMENDING DISCOVERY AND
13          v.                                        SCHEDULING ORDER
14   M. STEWART, et al.,
                                                      (Doc. Nos. 21, 60)
15                     Defendants.
16

17

18                                                   I.

19                                          INTRODUCTION

20          Plaintiff Reginald Ray York is a state prisoner proceeding pro se in this civil rights action

21   pursuant to 42 U.S.C. § 1983.      This action proceeds on Plaintiff’s claim against Defendant

22   Garcia for excessive force, Defendant Neighbors for failure to protect Plaintiff from the use of

23   force, and Defendants Garcia and Neighbors for the failure to decontaminate Plaintiff’s cell, in

24   violation of the Eighth Amendment. This matter was referred to a United States Magistrate Judge

25   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

26          On March 16, 2017, the Court issued a discovery and scheduling order, setting a

27   dispositive motion deadline of January 25, 2018. (Doc. No. 21.) That deadline was extended

28   until July 23, 2018, (Doc. No. 45), and October 22, 2018, (Doc. No. 60), on Defendants’ motions.
                                                     1
 1          In the meantime, on September 27, 2018, the Court issued findings and recommendations

 2   regarding the parties’ cross motions for sanctions, recommending that terminating sanctions be

 3   imposed, and that this action be dismissed for Plaintiff’s failure to failure to obey a court order

 4   and failure to make disclosures and cooperate in discovery. See Fed. R. Civ. P. 16(f); Fed. R.

 5   Civ. P. 37(b)(2)(A)(v); Fed. R. Civ. P. 41(b); L.R. 110. (Doc. No. 61.) While the matter was

 6   under submission with the District Judge, the dispositive motion deadline passed.

 7          On December 18, 2018, the District Judge issued an order adopting the findings and

 8   recommendations in part, denying Plaintiff’s motion for sanctions, and granting Defendants’

 9   motion in part. (Doc. No. 66.) The District Judge declined to impose terminating sanctions, and

10   instead imposed an evidentiary sanction on Plaintiff, prohibiting him from supporting his case or

11   opposing Defendants’ defenses with any evidence that has not already been disclosed by Plaintiff

12   to Defendants. This matter was then referred for further proceedings consistent with that order.

13          Therefore, the Court issues this amended scheduling order.

14                                                   II.

15                                             DISCUSSION

16          On December 3, 2018, Plaintiff filed a motion for summary judgment pursuant to Federal

17   Rule of Civil Procedure 56. (Doc. No. 64.) Defendants filed a response on December 14, 2018,

18   arguing that Plaintiff’s motion should be denied as improperly before the Court based on the

19   passing of the dispositive motion deadline while the findings and recommendations were under

20   submission. (Doc. No. 65.) Defendants further requested that, if terminating sanctions were not
21   imposed by the District Judge, that the Court reschedule the dispositive motion deadline to permit

22   the parties to properly submit dispositive motions. (Doc. No. 66.) Plaintiff did not reply to

23   Defendants’ response. Local Rule 230(l).

24          Based on the rulings of the District Judge, and in the interests of justice and an efficient

25   resolution of this matter, the Court does not find it appropriate to recommend denial of Plaintiff’s

26   summary judgment motion. Instead, the dispositive motion deadline will be extended until
27   February 4, 2019, and Plaintiff’s motion will be deemed timely, as filed. Defendants will be

28   permitted until February 4, 2019 to file an opposition to Plaintiff’s summary judgment motion
                                                      2
 1   and/or a cross motion for summary judgment. Defendants should address whether Plaintiff has

 2   supported his case or opposed their defenses using any evidence prohibited by the December 18,

 3   2018 order imposing sanctions on Plaintiff.

 4            Plaintiff may file a reply to Defendants’ opposition and/or cross motion for summary

 5   judgment, if any, by February 18, 2019.

 6                                                    III.

 7                                             CONCLUSION

 8            Accordingly, it is HEREBY ORDERED that

 9            1.      The dispositive motion deadline in this case is extended until February 4, 2019;

10            2.      Defendants will be permitted until February 4, 2019 to file an opposition to

11   Plaintiff’s summary judgment motion and/or a cross motion for summary judgment. Defendants

12   should address whether Plaintiff has supported his case or opposed their defenses using any

13   evidence prohibited by the December 18, 2018 order imposing sanctions on Plaintiff; and

14            3.      Plaintiff may file a reply to Defendants’ opposition and/or cross motion for

15   summary judgment, if any, by February 18, 2019.

16
     IT IS SO ORDERED.
17

18   Dated:        December 20, 2018
                                                           UNITED STATES MAGISTRATE JUDGE
19

20
21

22

23

24

25

26
27

28
                                                       3
